Title: From George Washington to Major General Benedict Arnold, 17 June 1777
From: Washington, George
To: Arnold, Benedict



Dear Sir
Head Quarters Camp Middle Brook June 17th 1777

I have received your favor of the 16th Instant. You mention a want of intelligence respecting my situation, and, that of the Enemy—As to mine the main Body of our Army are incamp’d at Middle Brook, and a considerable force under Genl Sullivan lies at Sourland Hills—Our

position is strong, and with a little labour will be render’d much more so—The passes in the Mountains are most of them extremely dificult of access, and cannot be attempt’d without the most iminent hazard—Our right is our only weak part; but two or three Redoubts will pretty efectually remedy its defects—As to the Enemy they are very strongly posted, their right at Brunswick and their left at Summerset—They are well fortified on the right, and have the Rariton in front and Millstone on the left.
In this situation an attack upon them wou’d not be warranted by a sufficient prospect of success; and might be attended with the most ruinous consequences—My design is to collect all the force that can possible be drawn from other quarters to this post, so as to reduce the security of this army to the greatest certainty possible, and to be in a condition of embracing any fair opportunity, that may offer, to make an attack on advantageous terms—In the mean time I intend by light Bodies of militia, seconded and incouraged by a few Continental Troops, to harrass and diminish their number by continual Skirmishes.
I have order’d all the Continental Troops at Peeks Kill, except the number requisite for the security of the post, to hasten on to this army, and shall call a part of Genl Sullivan’s Troops to reinforce our right; leaving the rest at and about Sourland Hills to gall the flank and rear of the Enemy—In case of any movement towards us he is to indeavour to form a Junction, or if it shou’d not be practicable, he is to give ’em all the annoyance he can on the rear and flank according to circumstances.
The views of the Enemy must be to give a severe blow to this Army and to get possession of Philada. Both are objects of importance; but the former of far the greatest—while we have a respectable force in the field, every acquisition of territory they may make will be precarious and perhaps burthensome—but were this not the case—I am clearly of opinion, that they will not move towards Philada without first endeavouring to disable us and prevent our following them—The risk would be too great to attempt to cross a River, where they must expect to meet a formidable opposition in front, and wou’d have such a force as ours houvering on their rear. They might possibly succeed, but the probability would be infinitely against them—Shou’d they however be imprudent enough to make the attempt, I shall keep close upon their heels, and do every thing in my power to make the project fatal to them.
But besides the Argument for their intending in the first place a stroke at this army drawn from the policy of the measure—every appearance coincides to confirm the opinion—Had their design been in the first instance to cross the Delaware, they wou’d probably have made

a secret rapid march towards it, and not halted as they have done to awaken our attention and give us time to make every preparation for obstructing them—Instead of that they have only advanced to a position convenient for an Attack upon our right, which as I before observed is the part they have the greatest likelihood, of injuring us in and added to this consideration, they have come out as light as they cou’d, leaving all their baggage, provisions, except enough to subsist them two or three days at a time, Boats and Bridges at Brunswick which forcibly contradicts the Idea of an immediate Expedition towards the Delaware.
It is an happy circumstance that so great a annimation prevails among the people—I wish to let it operate and bring as many as possible together, which will be a great discouragement to the Enemy by showing that the spirit of opposition runs so high; and at the same time will inspire the people with confidence in themselves, by discouvering to every individual the zeal and attachment of others—But after they are collected together a few days—I would have the greater part of them dismiss’d as not being immediately wanted—This will send them home in a good humour, and make them willing to turn out again, in any emergency—It will be proper to concert signals with them; at the appearance of which they are to fly to Arms—Use every method to engage about two thousand of them, for a Month or as much more, as they can be induced to consent to—If this can be done, they may be made to render very essential Service.
Forward all the Continental troops by a safe rout as fast as they arrive—but send over no more of the Militia ’till further Orders—I approve of your fortifying such places as you judge most likely to frustrate any attempt of the Enemy to pass the River. I am with regard Dear Sir Your most Obedt Servant

Go. Washington


We have been so crouded with Bysiness at Head Quarters that I have not been able to write fully to Congress—I should therefore be glad you would communicate the purport of this letter to them.

